DETAILED ACTION
This communication is responsive to the amendment filed June 14, 2022. Applicant has amended claims 1, 7-8, 14, and 16-17. It is respectfully submitted that applicant’s amendments necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Claims 1-5, 7-11, and 13-20 are pending and presented for examination under the first inventor to file provisions of the AIA , of which claims 1 and 14 are in independent form.

Response to Arguments
Applicant’s arguments filed June 14, 2022 have been fully considered but they are moot in view of the new ground(s) of rejection.  

Allowable Subject Matter
Claims 1 and 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The allowable subject matter is directed to the limitation “....wherein the determining of the graphic data to be applied comprises automatically determining the graphic data to be applied among the at least one recommended graphic data based on a priority of the at least one keyword without the user input when an automatic combination function has been previously activated” of which no prior art could be found to teach this limitation.  The closest prior arts combination that teach all other claim limitations could be found in the previous Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-11, and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 1, the limitation “....determine a graphic data to be applied among the at least one recommended graphic data, based on a user input.... wherein the determining of the graphic data to be applied comprises automatically determining the graphic data to be applied among the at least one recommended graphic data based on a priority of the at least one keyword without the user input when an automatic combination function has been previously activated” is unclear because it first claiming the determining a graphic data is based on a user input but then later claiming the determining of graphic data is based on a priority of the keyword(s) “without the user input”, which is contradictory.  Claims 7-8 recite the user input are rejected due to parent claim 1 as explained above.  Claim 14 recites similar limitations as in claim 1, and is rejected along the same rationale.  Claims 16-17 recite the user input are rejected due to parent claim 14. Dependent claims 2-5, 9-11, 13, 15, 18-20 are rejected due to their rejected respective parent claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174